Citation Nr: 0943589	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 50 percent 
disability rating, effective June 1, 2004.  In August 2005, 
the RO denied the Veteran's claim for TDIU.  In July 2007, 
the Veteran testified before the Board.  

In a September 2007 decision, the Board denied the Veteran's 
claim for service connection for PTSD.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims.  In a March 2008 Order, the Court remanded 
the claim to the Board for readjudication in accordance with 
a Joint Motion for Remand.  

In October 2008, the Board remanded both claims for 
additional development.  In August 2009, the Veteran 
testified before the Board at a hearing held at the RO. 

On December 2008 VA examination, the examiner related the 
Veteran's low back disability with his service.  As the 
record raises a claim for service connection for a low back 
disability, the Board refers that claim to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Since June 1, 2004, the effective date of service 
connection, the Veteran's PTSD has been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.
2.  The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Since June 1, 2004, the effective date of service 
connection, the criteria for a rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 
(2008).

2.  The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

On March 2005 VA psychiatric examination, the Veteran 
exhibited symptoms of sleep deprivation, anxiety, and 
isolation.  It was difficult for him to describe the nature 
and extent of his anxiety.  In regard to his occupational 
history, the Veteran reported that he had worked for General 
Motors as a janitor for thirty years.  In regard to his 
social history, the Veteran reported that he had been married 
and divorced four times.  He had one son and remained close 
with him.  The Veteran's one social contact was his 
participation in the Vietnam Veterans Motorcycle Club, which 
had thirty members.  He had no other social contacts or 
leisure pursuits outside of the club.  He stated that he no 
longer abused alcohol. 

Mental status examination revealed moderate to considerable 
impairment of thought process and communication.  There was 
no delusional thinking, but the thought process was 
fragmented.  Communication was highly restricted, with a 
toneless affect.  Behavior was appropriate and cooperative.  
His eye contact was poor, as he stared at the wall most of 
the time, with a fixed gaze.  He reported occasional suicidal 
thoughts, but had not planned on acted on them.  His hygiene 
was described as good, and he was oriented to person, place, 
and time.  His memory was normal, although he reported some 
trouble with short-term memory.  There was no obsessional or 
ritualistic behavior.  The Veteran's speech was logical and 
sequential, yet limited and restricted.  He at times stated 
responded without any linking adverbs or prepositions.  This 
behavior was described as almost "schizoid" in nature.  The 
Veteran reported that he had experienced panic attacks, 
however, when prompted as to the amount of panic attacks, he 
became confused, tearful, and began to cry.  There was no 
impairment of impulse control.  There was a sleep impairment, 
as the Veteran was only able to sleep about five hours per 
night.  The diagnosis was PTSD, residual.  The Axis II 
diagnosis was schizoid personality disorder.  Based upon the 
above, the examiner assigned a GAF score of 50. 

The examiner noted that the Veteran's responses were "highly 
minimal" and he appeared to be responding to questions in an 
"almost catatonic state." The examination took longer than 
usual because the examiner had to repeatedly question the 
Veteran in different ways before he elicited responses.  

In March 2005, the Veteran submitted an affidavit describing 
his PTSD symptoms, which included daily flashbacks, 
hypervigilence, crying spells, suspiciousness of others, 
depression, perimeter checking, isolating behavior, and 
suicidal thoughts.

On July 2005 VA psychiatric examination, the Veteran reported 
having nightmares of Vietnam at least once a week, with night 
sweats.  He stated that he did not like to be around others 
and tended to stay in his house.  He had never received any 
treatment for his PTSD. 

In regard to his occupational history, he reported that 
during the last year of his job at General Motors, he was on 
sick leave due to crying spells related to memories of 
Vietnam.  He stated that his arthritis was the reason stated 
for his disability leave, but that really it was due to his 
mental status. 

In regard to his social history, he reported that he was the 
President of his motorcycle club.  He was also the Sergeant 
of Arms at the American Legion.  Those positions required him 
to direct large groups at regular social events.  He attended 
regional meetings twice per year, as well as other club 
functions.  He spent most of his time with those groups.  He 
reported that he had a good relationship with his girlfriend 
who also worked at the American Legion.  He also reported 
that he enjoyed gardening and had a large vegetable garden.  

On mental status examination, the Veteran was noted to be 
dressed appropriately with good grooming and hygiene.  He 
made good eye contact and displayed no inappropriate 
behaviors.  He was alert and oriented, and had normal 
concentration and memory.  His speech patterns were fully 
logical, relevant, coherent, and goal-directed.  He had no 
psychotic symptoms, nor was there any anxiety or depression 
shown on examination.  His mood was appropriate.  He reported 
a tendency to isolate himself and a tendency to have anxiety.  
He denied having any suicidal thoughts. 

The examiner described the Veteran as friendly, personable, 
and open.  He did not show any avoidant behavior other than 
his dislike of crowds.  In fact, the examiner felt that he 
displayed an active social life.  He did not report problems 
with anger or irritability.  As a whole, the examiner felt 
that the Veteran's PTSD was mild in severity.  Based upon the 
above, a GAF score of 68 was assigned.  

In August 2006, the Veteran underwent an extensive private 
psychological evaluation.  The Veteran described himself as 
anxious.  He stated that he could not sleep, and usually took 
sleeping pills for relief.  He spent a lot of time obsessing 
about Vietnam.  The psychiatrist noted that he had been 
treating the Veteran for his PTSD for a number of months and 
had given the Veteran medication for his anxiety. 

With regard to his occupation history , the Veteran reported 
that before he retired in 1999, he would have constant 
thoughts of Vietnam while he was working and would have to 
hide so that no one would see him cry.  He explained that he 
was placed on sick leave for the last year of his employment 
so that he would qualify for retirement at thirty years.  

On mental status examination, the Veteran was described as 
quiet and cooperative.  His judgment was intact.  He spoke at 
length of his frequent nightmares, which he stated made him 
feel out of breath, drained, anxious, and startled.  He 
sometimes thought he was back in Vietnam upon awakening.  He 
stated that he felt detached from others.  He stated that he 
had a tendency to blow-up at those around him, which he had 
to work on as President of a motorcycle club.  He also 
exhibited symptoms of hyper-vigilance and had an exaggerated 
startle response.  

The examiner noted that when he first began counseling, the 
Veteran was severely depressed and non-verbal.  He was 
concluded to be doing better after being prescribed 
medication and having begun psychotherapy.  He diagnosed the 
Veteran with PTSD, chronic and severe, with delayed onset, 
due to combat trauma.  The Axis III diagnoses included 
anxiety, depression, and severe symptoms, all due to PTSD.  
Based upon his examination of the Veteran, the examiner 
assigned a GAF score of 40, with the highest GAF score in the 
previous twelve months being a 42.  

In March 2006, the Veteran underwent a private vocational 
assessment.  After reviewing the Veteran's claims file and 
interviewing the Veteran, the assessor concluded that there 
was no work that the Veteran could perform at that time or in 
the foreseeable future, due to his PTSD.  The examiner felt 
that the Veteran was unable to focus, could not get along 
with coworkers, suffered from crying spells, fatigue, and 
depression, all of which would result in absenteeism.  The 
examiner felt that any one of those symptoms would prevent 
him from work, even that which was unskilled. 

In September 2006, the Veteran submitted an opinion from a 
different private psychiatrist, stating that the Veteran had 
presented at the office for emergency psychiatric treatment.  
The examiner felt that the Veteran was so disabled from his 
PTSD, that he was at risk of suicide.  The psychiatrist 
stated that he had observed the same sorts of behavior which 
had been recorded by the March 2005 VA examiner.  He 
described the Veteran's symptoms as depressed, with a 
diminished interest in activities.  He had insomnia, 
psychomotor agitation, loss of energy, diminished ability to 
think or concentrate, and recurrent suicidal ideation.  He 
felt that the Veteran might also suffer from major depressive 
disorder.  He felt that the Veteran would not be able to work 
due to his PTSD.  He diagnosed the Veteran with PTSD, 
chronic, severe.  Based upon his knowledge of the Veteran, he 
assigned a GAF score of 50. 

On January 2007 VA psychiatric examination, the Veteran 
reported that he continued to experience symptoms of anxiety, 
nervousness, sweating, feeling cold, and lack of patience.  
He took medication to relieve his anxiety throughout the day, 
and for sleeping at night.  He continued to feel depressed 
and had "crying spells."  He reported having panic attacks 
and anxiety attacks when others around him acted "stupid."  

In regard to his social history, the Veteran reported that he 
had a very close relationship with his son and his son's 
girlfriend.  He did not have a current girlfriend, but talked 
to his ex-wife from time to time.  He saw his motorcycle club 
once a week and went on rides when the weather was good.  His 
other leisure activities included watching television and 
fiddling in the garage.  

Mental status examination revealed that the Veteran was clean 
and adequately groomed.  There was no impairment to his 
thought process or communication.  His eye contact was good 
and he interacted in a pleasant and cooperative manner.  He 
complained of memory loss, but no impairment was found on 
examination.  He had obsessive behavior in that he checked 
his water heater two or three times per day.  His speech was 
normal and logical.  He stated that his appetite was not 
good, and that he sometimes had to force himself to eat.  His 
mood was euthymic, and he denied any suicidal or homicidal 
ideations.  The diagnosis was PTSD.  Based upon the above, 
the examiner assigned a GAF score of 68.  

The examiner felt that there was no real change to the 
Veteran's symptoms since the previous examination, and that 
his symptoms had gotten better since he began taking 
medication.  The examiner felt that the Veteran enjoyed being 
alone and did not see that as a problem.  He felt that the 
prognosis for the Veteran's PTSD was fair, and felt he would 
benefit from further treatment.  

In July 2007, the Veteran testified before the Board, stating 
that his repetitive thoughts regarding Vietnam caused him to 
have difficulty completing tasks, such as paying bills.  He 
stated that he felt his PTSD had "progressed more" in his 
mind, preventing him from completing many tasks, such as 
working as a janitor.

VA treatment records dated from March 2005 to July 2009 
reflect ongoing treatment for PTSD, with similar complaints 
and treatment as has been described.  In sum, those records 
consistently demonstrate complaints of feeling tired, with 
poor motivation and lack of interest in activities.  The 
Veteran coped with his anger and sadness by isolating 
himself, but continued to have a good relationship with his 
son.  He was also determined to be in denial of his substance 
abuse, which was felt by his treating therapist to interfere 
with progress in working with his PTSD.  The Veteran 
continued to suffer from nightmares, waking up sweating and 
anxious.  Generally, however, he appeared well groomed and 
with good hygiene, made good eye contact in sessions, and was 
cooperative.  In May 2008, he underwent a psycho-social 
assessment, wherein the examiner felt that he was functioning 
above average.  The diagnosis at that time was PTSD, 
depression, anxiety, alcohol abuse and nicotine dependence.  
A GAF score of 65 was assigned. 

On December 2008 VA psychiatric examination, he reported that 
he had some anxiety.  He stated that he owned some guns, 
which made him feel more comfortable.  He stated that he 
didn't sleep well, was restless, and short-tempered.  

With regard to his social history, he reported that he had a 
granddaughter who he enjoyed visiting.  He enjoyed going out 
for a meal occasionally.  He had a good relationship with his 
girlfriend, and they would go to the motorcycle club for 
dinner once per week.  He was still the President of the 
motorcycle club, and ran the meetings each month.  

On mental status examination, the Veteran was dressed neatly 
with average grooming and hygiene.  He established good eye 
contact, appropriate rapport, and had no inappropriate 
behaviors.  He was pleasant, cooperative, and calm.  He was 
alert and oriented, with average memory and concentration.  
He was soft-spoken, but his speech patterns were logical and 
coherent.  He did not display any anxiety.  There were no 
ritualistic behaviors.  His affect was appropriate.  He 
reported that his sleep was disturbed, but did not have a 
reason for the disturbance.  

The examiner summarized the Veteran's treatment records, 
noting that the Veteran was generally found to be doing well 
with no specific problems.  Mental status examination were 
mostly normal.  His affect was described as normal.  Anxiety 
and depressive features were not shown or were mild.  He 
continued with his medication throughout this time, and his 
main complaint was lack of sleep.  After examining the 
Veteran, the psychiatrist felt that overall, he was 
functioning on an average level.  The examiner felt that the 
Veteran reported some mild psychosocial dysfunction.  His 
symptoms had not worsened since the last examination.  The 
diagnosis was PTSD.  Based upon the above, a GAF score of 61 
was assigned.  

In August 2009, the Veteran testified before the Board, 
stating that he never talked about his problems and that it 
was difficult for him to think about Vietnam with out crying.  
He felt that the VA examinations which described his 
depression as mild were incorrect.  He stated that he was 
short-tempered and had gotten into a fight at the motorcycle 
club due to his outbursts.  He stated that he would have 
problems when he worked for these same reasons.  

In this case, on March 2005 VA examination, the Veteran was 
assigned a GAF score of 50.  On July 2005 VA examination, 
however, he was assigned a GAF score of 68.  On August 2006 
private examination, he was assigned a GAF score of 40.  In 
September 2006, he was assigned a score of 50.  Then, on 
January 2007 and December 2008 VA examinations, he was 
assigned GAF scores of 68 and 61, respectively.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 61 to 70 reflect some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores of 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech that is at times illogical, obscure, or 
irrelevant) OR impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).

Resolving doubt in the Veteran's favor, the Board finds that 
a 70 percent rating is warranted for PTSD, effective from 
June 1, 2004.  As a result of PTSD, the Veteran has 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.  The record reflects that the 
Veteran found himself crying many times at work, which so 
interfered with his employment that he was placed on sick 
leave for the year prior to his retirement.  He has been 
divorced four times, and has engaged in isolating behavior.  
He angers easily and prefers to not be around non-Vietnam 
veterans.  In fact, being with other veterans is the only 
sort of social experience that he could tolerate.  He takes 
medication to regulate his depression and anxiety, and has 
battled with insomnia due to flashbacks and nightmares for 
many years.  Although the Veteran's PTSD was found to be mild 
on VA examination in January 2007 and December 2008, other 
records, such as the March 2005 VA examination and private 
examinations, reflect much more severe symptoms, such as 
depression, and stunted and fragmented speech with thoughts 
that were not coherent.  Further, when the Veteran testified 
before the Board in July 2007 and in August 2009, it was 
difficult for him to speak about his PTSD and he had to be 
prompted often to explain his symptoms.  He stated that he 
felt that the later VA examinations did not accurately 
reflect the severity of his condition due to his inability to 
communicate with the examiners.  In that regard, the record 
also demonstrates that he suffers from impaired impulse 
control, anxiety, depression, and suicidal ideation.  
Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that a 70 percent rating is warranted.

However, the Board finds that a schedular rating in excess of 
70 percent is not warranted.  Although the Veteran retired 
from his employment position because he was experiencing 
crying spells and problems with his PTSD, he was able to 
maintain a steady employment history.  Prior to his 
retirement, he demonstrated a stable work history as a 
janitor for 30 years.  It appears that he was fully 
functional in his ability to complete the job until the very 
end.  Nor is total social impairment shown.  With regard to 
his social history, the Veteran has shown to be able to 
maintain quite a few effective relationships.  For one, he 
has described his relationship with his girlfriend as good, 
and he has a close relationship with his son.  Additionally, 
the record reflects that the Veteran has been the President 
of his motorcycle club for many years, and he is able to run 
the monthly meetings, among other duties.  He spends a good 
amount of time with his motorcycle friends, and enjoys their 
company.  Here, there is no indication that the Veteran's 
PTSD results in total occupational and social impairment.  

Thus, the Board finds that the overall level of 
symptomatology more nearly approximates the criteria for a 70 
percent rating.  With respect to whether the Veteran's PTSD 
warrants more than a 70 percent disability rating, the Board 
finds that the preponderance of the evidence is against such 
a finding.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's PTSD, but, as 
discussed above, findings supporting a rating in excess of 70 
percent have not been documented.  Therefore, the Board finds 
that referral for assignment of an extraschedular rating for 
PTSD is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since June 
1, 2004, when service connection became effective, the 
Veteran's PTSD has not warranted a rating higher than 70 
percent.  




TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria provide for a total rating when there 
is a single disability or a combination of disabilities that 
result in a 100 percent schedular evaluation.  38 C.F.R. § 
3.340(a)(2) (2008).  The subjective criteria provide for a 
TDIU when, due to service-connected disability, a Veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

By this decision, the Veteran's PTSD evaluation has been 
increased to 70 percent.  Thus, the Veteran meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
He is also service-connected for hearing loss, rated as 
noncompensable, and for tinnitus, rated as 10 percent 
disabling. 

However, the evidence must still show that the Veteran is 
unable to pursue a substantially gainful occupation due to 
the service-connected disabilities.  Thus, the issue is 
whether the evidence is in balance such that the evidence 
supporting the claim and opposing the claim is nearly the 
same that the Veteran's service-connected disabilities 
prevent him from engaging in substantially gainful 
employment.  Substantially gainful employment is work which 
is more than marginal, that permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
For a Veteran to prevail on a claim for a TDIU, the record 
must reflect some factor, which takes this case outside the 
norm.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The record reflects that the Veteran suffered from frequent 
crying spells towards the end of his career as a janitor for 
General Motors.  He would cry upon remembering the events of 
Vietnam, and would then feel the need to hide.  This pattern 
made it difficult for him to continue his employment, and he 
spent the last year of his career on sick leave until he was 
eligible to retire in 1999. 

On March 2006 private vocational assessment, the Veteran was 
determined to be unemployable due to his PTSD.  The assessor 
concluded that there was no work that the Veteran could 
perform at that time or in the foreseeable future, due to his 
PTSD.  The examiner felt that the Veteran was unable to 
focus, could not get along with coworkers, suffered from 
crying spells, fatigue, and depression, all of which would 
result in absenteeism.  The examiner felt that any one of 
these symptoms would prevent him from work, even that which 
was unskilled. 

In his July 2007 testimony before the Board, the Veteran 
testified that he had constant ringing in his ears, which 
bothered him and added to his frustration when dealing with 
his mental problems. 

In November 2007, a VA general examination completed for the 
purposes of consideration for TDIU, after physically 
examining the Veteran and reviewing the claims file, the 
examiner opined that it was as least as likely as not that 
the Veteran's service-connected disabilities, including PTSD, 
tinnitus, and hearing loss, in combination rendered him 
unable to engage in substantially gainful employment 
consistent with his GED education and occupational experience 
as a janitor.  The examiner felt that the Veteran's 
uncontrolled depression, anxiety, PTSD, and side effects of 
his psychiatric medication, as well as his lack of enthusiasm 
or excitement and slow euthymic affect, prevented him from 
completing simple tasks and thought processes. 

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the Veteran, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The evidence tends to show that the Veteran's PTSD 
symptomatology, including his moodiness, crying spells, 
slowed affect, anxiety, and depression, coupled with his 
constant tinnitus and hearing loss, prevent employability.  
The Board finds that because of the serious impairment in 
occupational functioning produced by the combined mental and 
physiological effects of the Veteran's service-connected 
disabilities, the Veteran cannot be deemed capable of 
anything more than marginal employment, and cannot be 
considered capable of maintaining substantially gainful 
employment.

As the evidence is in favor of the Veteran's claim, 
entitlement to TDIU is granted.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, June 2005, 
and March 2006; a rating decision in April 2005 and August 
2005; a statement of the case in February 2006, and 
supplement statements of the case in July 2006 and February 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  Further, the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
February 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating of 70 percent, but no higher, for 
posttraumatic stress disorder is granted.

A TDIU is granted.



			
              Harvey P. Roberts                                                
U. R. Powell
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Steven D. Reiss
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


